Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 13, 2014

                                           No. 04-14-00247-CV

                        IN RE Jerry Alex CORONA and Sonia Luna Corona

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       On October 13, 2014, the parties in this original mandamus proceeding filed a joint
motion to postpone formal submission and oral argument due to a settlement of the underlying
lawsuit. The motion to temporarily postpone the formal submission of this original proceeding is
GRANTED. Relators are ORDERED to file in this court either a motion to dismiss this
mandamus proceeding or a status report no later than November 13, 2014.


           It is so ORDERED on October 13th, 2014.                               PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2011-CI-08286, styled Alice Heugel v. Jerry Alex Corona and Sonia Luna
Corona, pending in the 45th Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.